John Begley, plaintiff in error, was convicted of a violation of the prohibition law and on January 26, 1911, was sentenced to serve a term of thirty days in the county jail, and to pay a fine of five hundred dollars. An appeal was attempted to be taken by filing in this court on May 5, 1911, a petition in error with case-made, which was beyond the limit of time allowed by law to take an appeal. Wherefore this court did not acquire jurisdiction; for which reason the attempted appeal is hereby dismissed. Mandate to issue forthwith. *Page 705